Order entered February 17, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00169-CV

               TOM BENSON, D/B/A LOW PRICE BAIL BONDS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MC-14-R0012-D

                                            ORDER
       Before the Court is appellant’s February 12, 2015, motion to determine proper

designation of case and appropriate appellate filing fee. In his motion, appellant asks this Court

to change the designation of this case from civil to criminal and determine that, because this is a

criminal proceeding, it is exempt from the appellate filing fee. We DENY the motion to the

extent the case will remain on our docket as a civil case. We GRANT the motion to the extent

that we DIRECT the Clerk of the Court that no filing fee or motion fees will be collected in this

bond forfeiture appellate proceeding. See Safety Nat’l Cas. Corp. v. Texas, 305 S.W.3d 586, 588

(Tex. Crim. App. 2010).


                                                      /s/   CRAIG STODDART
                                                            JUSTICE